May 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF VALERIE DELAINE O’BRIEN
                AND RICHARD ELDON O’BRIEN

                              NO. 14-13-00283-CV

                     ________________________________

       This cause, an appeal from the final decree of divorce dissolving the
marriage between Valerie Delaine O’Brien and Richard Eldon O’Brien, signed
November 30, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Valerie Delaine O’Brien, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.